Citation Nr: 0514593	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  98-03 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
October 1941, and from June 1943 to December 1945.  

This  matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a September 1997 rating decision in 
which the RO denied the veteran's claim for service 
connection for PTSD.  The veteran filed a notice of 
disagreement (NOD) in February 1998,  the RO issued a 
statement of the case (SOC) later in February 1998, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in March 1998.  

In August 2001, the Board remanded the veteran's claim to the 
RO for additional action.  In October 2001, the veteran 
testified during a hearing before RO personnel; a transcript 
of that hearing is of record.  Following its development of 
the veteran's claim, the RO continued denial of the veteran's 
claim for service connection for PTSD (as reflected in a May 
2003 supplemental SOC), and returned the veteran's claim 
returned to the Board.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran has a diagnosis of PTSD, and has alleged 
experiencing stressful in-service events associated with his 
claimed combat service with the 29th Division, 116th Infantry, 
Anti-Tank Company (29th Division).

3.  While service documents and lay statements collectively 
indicate that veteran may have served with the 29th Division 
from February 1941 to October 1941, the veteran's alleged 
combat service with the 29th Division has not been 
corroborated by service records or other credible, supporting 
evidence.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

Through the January 2004 notice letter, February 1998 SOC, 
and June 2000 and May 2003 SSOCs, the RO notified the veteran 
of the legal criteria governing his claim, the evidence that 
had been considered in connection with his appeal, and the 
bases for the denial of his claim.  After each, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the January 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim(s).  As 
indicated above, the first three content of notice 
requirements are met in this case, and the fourth requirement 
has essentially been met.  while the RO has not explicitly 
requested that the veteran provide evidence in his possession 
that pertains to his claim, the Board notes that, in response 
to the RO's request,  the veteran has submitted evidence in 
support of his claim-particularly,  lay statements from 
individuals who claim that they served with the veteran in 
the 29th Division.  Moreover, the RO has requested that the 
veteran furnish evidence that he received the Combat 
Infantryman Badge (CIB), as alleged; because there is no 
official evidence that the veteran received such an award, it 
was implicit in the RO's request that the veteran was to 
furnish any such evidence in his possession.   

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the rating action on appeal; however such 
makes sense as the VCAA was not enacted until November 2000, 
some three years after the September 1997 rating decision.  
In this instance, the Board finds that the lack of full, pre-
adjudication notice in this case does not, in any way, 
prejudice the veteran.  

As indicated above, the February 1998 SOC, as well as the 
June 2000 and May 2003 SSOCs notified the veteran what was 
needed to substantiate his claim and also identified the 
evidence that had been considered with respect to his claim.  
Furthermore, in the January 2004 notice letter, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claim.  After the notice letter, SOC, 
SSOCs, and the August 2001 Board remand, the veteran was 
afforded an opportunity to respond.  The veteran has not 
identified any medical providers, records facilities, or 
federal agencies from whom or which he wanted the RO to 
obtain records.  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in obtaining pertinent, existing 
records.  In this case, the National Personnel Records Center 
(NPRC) has been unable to furnish the veterans complete 
personnel records, and such records are presumed to have been 
destroyed in a fire at the facility in 1973.  However, the 
claims file does include the veteran's Service Qualification 
Record, Record and Report of Separation, and service medical 
records.  Additionally, post-service VA treatment records, 
which reflect diagnoses of PTSD, have been obtained.  The RO 
also arranged for the veteran to undergo a VA examination in 
May 1997, the report of which is of record.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, existing evidence 
pertinent to the claim for service connection for PTSD that 
needs to be obtained.  

Further, as explained below, the Board finds that the duty to 
assist the veteran in verifying his claimed service with the 
29th Division, 116th Infantry, Anti-Tank Company, and thus, 
his claimed in service-stressors, has been met.  

In an October 1996 letter, the RO requested that the veteran 
identify his in-service stressful events that had caused his 
claimed PTSD.  Later in October 1996, NPRC notified the RO 
that any of the veteran's records in the custody of NPRC in 
1973 had been destroyed by a fire at that facility.  In 
February 1997, the veteran submitted to the RO a statement 
alleging that he had been in combat and that he had received 
the Combat Infantryman's Badge (CIB).  In March 1997, the RO 
again sent the veteran a letter requesting that he identify 
his in-service stressful events.  In May 1997, the RO was 
again notified by the NPRC that the veteran's records were 
unavailable.  

In June 1997, the RO notified the veteran of the action it 
had taken with respect to obtaining his records, and 
forwarded to him a National Archives and Records 
Administration (NA) Form 13055 (Request for Information 
Needed to Reconstruct Medical Data), for the purpose of 
conducting alternative record searches.  The claims file does 
not reflect that the veteran completed and returned the form.  
In August 1997, the RO requested that NPRC check records of 
the 29th Division, to try and identify whether or not  the 
veteran had been assigned to that unit.  In September 1997, 
NPRC notified the RO that no records had been found.  In 
October 1997, the veteran submitted to the RO a statement in 
which he reported that he had been assigned as a rifleman to 
the 29th Division, and had never baked anything during the 
war.  He also reported that he had been awarded a CIB and 
that, "I still have it."  He indicated that his records 
were inaccurate. 

In May 1998, the RO again sent the veteran a letter 
requesting that he identify the specific stressful events he 
was claiming had led to his PTSD.  In June 1998, the veteran 
submitted a statement to the RO in which he reported his 
stressors, all of which were related to his claimed combat 
service with the 29th Division.  In February 1999, the RO 
requested verification of the veteran's stressors through the 
United States Armed Service Center for Research of Unit 
Records (USASCRUR or CURR).  

In February 2000, the RO sent the veteran a letter requesting 
that he provide evidence that he had been awarded a CIB.  It 
also requested that he submit any other evidence in his 
possession that would document his service and/or 
assignments.  In May 2000, the RO received from CURR extracts 
of the historical record and after-action-reports from 1944 
for the 258th Field Artillery Battalion, the unit of record 
on the veteran's Record and Report of Separation.  

In October 2001, the veteran provided two lay statements from 
individuals who claimed that the veteran had served with them 
in the 29th Division.  In February 2003, the RO requested 
that NPRC search morning reports for the 29th Division, to 
determine if the veteran had been attached to that divisional 
unit.  In May 2003, NPRC notified the RO that a search of the 
morning reports and sick reports of the 29th Division had not 
revealed any "remarks" with respect to the veteran.  

In this case, the veteran has emphatically claimed that he 
was never assigned to the 258th Field Artillery Battalion, 
but served only with the 29th Division.  Reportedly, the 
veteran's stressors relate solely to combat action he claims 
that he experienced with the 29th Division, beginning with 
the assault on Omaha Beach on D-Day in June 1944, and 
subsequent heavy fighting across Europe into Germany.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

As a final point, the Board notes that the August 2001 remand 
included a request that the RO take further action in an 
attempt to verify the occurrence of the veteran's claimed 
stressors with CURR.  The claims file reflects that the RO 
did not undertake such action.  Typically, the RO's failure 
to accomplish action previously requested by the Board would 
warrant another remand (see Stegall v. West, 11 Vet. App. 268 
(1998), holding that the  Board errs as a matter of law when 
it fails to ensure compliance with a prior remand).  However, 
because, as explained below, this case turns on verification 
of the veteran's claimed combat service (to which an alleged 
stressor is related) and not on verification of any specific 
stressor, and the RO has taken appropriate action in 
attempting to verify such combat service, the RO's failure to 
take the follow-up action requested in the Board's prior 
remand is harmless.  Id.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for PTSD.  

II.  Analysis

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).   

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, 
between current symptoms and an in-service stressor.  
38 C.F.R. § 3.304(f).  [Parenthetically, the Board notes that 
a more recent amendment to 38 C.F.R. § 3.304(f), effective 
May 7, 2002, which pertains to evidence necessary to 
establish a stressor based on personal assault, does not 
change the three criteria noted above, and is inapplicable to 
the claim on appeal.  See 38 C.F.R. § 3.304(f)(3) (2004).]

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  

In reviewing the medical evidence of record, the Board notes 
that the veteran has been diagnosed with PTSD, and is also 
involved in PTSD veterans' support groups.  
Thus, it appears that the first criterion for establishing 
service connection for PTSD has been met.  Setting aside, for 
the moment, the question of the credibility of the diagnosis 
, in this case, service connection for PTSD cannot be, an 
essential criterion under 38 C.F.R. § 3.304(f)-credible 
supporting evidence that any of the claimed in-service 
stressors actually occurred-has not been met.  

As noted above, establishing combat service (to which an 
alleged stressor is related) is one means of satisfying the 
above noted-criterion.  In this case, the veteran alleges 
that he has PTSD as a result of his combat experiences with 
the 29th Division during World War II.  He has reported that 
he served as a rifleman, , and participated in all the units' 
major operations, to include the assault on Omaha Beach on D-
Day and subsequent combat operations across Europe and into 
Germany.  The veteran has not claimed service with any other 
military unit during his periods of active service.  

While the Board takes notice of the fact that the the 29th 
Division saw significant combat action in World War II, the 
Board also finds that the veteran's combat service with the 
29th Division has not been established..  

As noted above, the veteran's complete personnel records are 
not available as they were apparently destroyed in a fire at 
NPRC.  However, the record does include a WG Form 53-55 
(Record and Report of Separation) and a Separation 
Qualification Record (WD AGO Form 100).  Each document lists 
veteran's military occupational specialty (MOS) as baker; his 
unit of assignment at separation from service as Headquarters 
Battery, 258th Field Artillery Battalion; and noted service 
decorations as Good Conduct Medal, European African Middle 
Eastern Theater Ribbon, and World War Two Victory Ribbon.  .  
The Report and Record of Separation indicates that the 
veteran served from February 1941 to October 1941, and from 
June 1943 to December 1945.  Neither document reflects awards 
or citations indicative of combat service.  

The claims file also reflects documents, drafted for VA 
purposes, that pertain to the veteran's two periods of active 
service.  These were received by the RO in May 1949.  In 
particular, the VA Forms, filled out by hand, identify the 
veteran's service as from February 1941 to October 1941, 
during which the veteran's unit assignment is identified as 
the 116th Infantry; and the second period of service as from 
June 1943 to December 1945, during which the veteran's unit 
assignment is identified as the 268th Field Artillery 
Battalion.  Both documents are signed by the veteran.  

Various unofficial unit histories of the 29th Division 
reflect that, in February 1941, a number of Virginia National 
Guard units, to include the the 116th Infantry, were called 
to active duty and attached to the 29th Division, therefore 
making up its composition.  Collectively, these documents 
suggest that the veteran may well have been a member of the 
29th Division, as he has claimed, from February 1941 to 
October 1941; significantly, however, there is no evidence 
that the veteran was a member of the unit after October 1941.  
As reflected in official service records, the veteran 
separated from active service in October 1941, and reentered 
military service in June 1943; at re-entry, he was noted to 
be a member of a different unit.  .  

In support of his allegation that served with the 29th 
Division in Europe, the veteran has submitted two lay 
statements, both dated in October 2001, from individuals who 
claim to have served with the veteran in the 29th Division.  
As explained below, neither of these statements support the 
veteran's assertions of combat service with the 29th 
Division.

A statement from J.K. notes that he and the veteran were 
inducted into the Army on February 3, 1941, and served in the 
29th Division together.  J.K. goes on to note in his 
statement that he was later transferred to Officer Candidate 
School (OCS) at Fort Benning, Georgia, and was then 
transferred to the 82nd Airborne Division.  However, J.K. 
does not indicate how long he actually served with the 29th 
Division, nor does he indicate that he was with the 29th 
Division in June 1944 on D-Day.  Thus, J.K. has no first hand 
knowledge as to whether the veteran was assigned to the 29th 
Division when the unit assaulted Omaha Beach in June 1944.  
At best, his statement may be viewed as consistent with those 
service department records indicating that the veteran was 
assigned to the 29th Division from February 1941 to October 
1941.  

A statement from F.B. notes that he and the veteran were 
inducted into the U.S. Army in February 1941 and assigned to 
the 29th Division.  F.B. indicates that in September 1942, he 
and the veteran left together from the Port of Embarkation, 
New York City, and arrived in England in October of 1942.  He 
indicates that, thereafter, both he and veteran left 
Plymouth, England, in June 1944, and were part of the assault 
on Omaha Beach later that month.  F.E. further notes, "I can 
attest to the fact that [the veteran] was in the 29th 
Division, 116 Infantry, Anti-Tank Company, and saw combat . . 
. . ."  

The Board finds that F.B.'s statement simply is not credible.   
While F.B. claims he and the veteran left for England 
together from New York City in September 1942 as members of 
the 29th Division, those available service records reflect 
that the veteran was not even on active duty in September 
1942.  As noted above, the veteran separated from active 
service in October 1941, and did not reenter active service 
until June 1943.  Furthermore, a review of the veteran's 
service medical records reflects that as late as October 
1943, the veteran was stationed at Camp Ellis, Illinois, and 
noted to be assigned to a Quartermaster Bakery Battalion, 
Company 275.  An October 1943 medical record notes the 
veteran's treatment for a sprained knee, and that he worked 
as a baker.  

Under these circumstances, the Board finds neither the 
statement from J.K. or F.B. is probative on the matter of 
whether the veteran was a member of the 29th Division after 
October 1941.  

Further, the Board points out that the veteran has not 
provided any other evidence or information to support his 
allegation of combat service with the 29th Division during 
WWII.  While he has asserted that he was Board points out the 
veteran's allegation that he was awarded the CIB in 
recognition of his combat service with the 29th Division, and 
that he still  has the award, he has failed to respond to two 
RO requests that he submit evidence that he was awarded the 
CIB.   Moreover, while the veteran has vaguely asserted that 
many of his records are incorrect, he has not challenged the 
Army's reporting of his service dates.  As noted above, the 
supporting statement from F.B. places the veteran on active 
duty in September 1942, which conflicts with official service 
department records that did not even list the veteran as on 
active service at that time.  

As a final point, the Board notes that it has has verified, 
through a 29th Division website, that those individuals the 
veteran has alleged were killed during combat, are listed as 
having been killed.  See 
www.haruth.com/29thCasualtyList.html.  However, as those 
service members' names are available to the general public 
through the Internet, the fact that the veteran has 
identified specific members that served with the 29th 
Division that were killed does not support his assertions of 
combat service with 29th Division, especially in light of the 
other evidence of record.  

Under these circumstances, the Board finds that the the 
evidence of record fails to reflect that the veteran served 
with the 29th Division after October 1941, the Board cannot 
conclude that the veteran engaged in combat with the enemy, 
and his testimony, alone is insufficient to establish the 
occurrence of a stressor.  See Gaines, 11 Vet. App. at 359.  
Further, because the veteran has not alleged any noncombat-
related stressors, further action or discussion as to 
verification of any specific in-service stressful experiences 
is unnecessary.  See 38 C.F.R. § 3.304(f).

Under these circumstances, the Board must conclude that the 
criteria for a grant of service connection for PTSD are not 
met, and the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the doubt doctrine.  However, in the absence of 
credible evidence to support the occurrence of any claimed 
in-service stressor, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


